    Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 1 of 9 PageID: 46                    CL/



                                                      U.S. Department of Justice


                                                      United Stales Attorney
                                                      District ofNew’ Jersey


Ailyti Ab,n                             970 Broad Street, Suite 700    Direct: (973) 645-2701
Assistant US. Attorney                  Ne,,’ark, NJ 07102             dth’n1lhiii2lIsdoJov




                                        May 1.0, 2019


VIA E-MAIL AND REGULAR MAIL
Donna R. Newman, Esq.
20 Vesey Street, Suite 400
New York, New York 1007

                     Re: Plea Agreement with Kyra McGowan

Dear Ms. Terry:

           This letter sets forth the plea agreement between your client, Kyra
McGowan (“Kyra McGowan”), and the United States Attorney for the District of
New Jersey (“this Office”). The Government’s offer to enter into this plea
agreement will expire on May 29, 2019 if it is not accepted in writing by that
date.

Charges

             Conditioned on the understandings specified below, this Office will
accept a guilty plea from Kyra McGowan to a two-count Information that charges
that: (1) Kyra McGowan conspired with others to use an unauthorized access
device, in vio’ation of Title 18, United States Code, Section 1029(b)(2) (Count
One); and (2) Kyra McGowan used an unauthorized access device in exchange
for a thing of value, in violation of Title 18, United State Code, Section 1029(a)(2)
(Count Two). If Kyra McGowan enters a guilty plea and is sentenced on these
charges, and otherwise fully complies with all of the terms of this agreement,
this Office will not initiate any further criminal charges against Kyra McGowan
for her role in using unauthorized access devices in connection with her
employment at “Business—I” between in or around May 2017 until in or around
July 2017. However, in the event that a guilty plea in this matter is not entered
for any reason or the judgment of conviction entered as a result of this guilty
plea does not remain in full force and effect, Kyra McGowan agrees that any
dismissed charges and any other charges that are not time-barred by the
  Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 2 of 9 PageID: 47




applicable statute of limitations on the date this agreement is signed by Kyra
McGowan may be commenced against her, notwithstanding the expiration of the
limitations period after Kyra McGowan signs the agreement.

Sentencing

             The violation of 18 U.S.C. § 1029(b)(2) in count One to which Kyra
McGowan agrees to plead guilty carries a statutory maximum prison sentence of
5 years and a statutory maximum fine equal to the greatest of: (1) $250,000,
(2) twice the gross amount of any pecuniary gain that any persons derived from
the offense, or (3) twice the gross amount of any pecuniary loss sustained by any
victims of the offense.

             The violation of 18 U.S.C. § 1029(a)(2) in count Two to which Kyra
McGowan agrees to plead guilty carries a statutory maximum prison sentence of
10 years and a statutory maximum fine equal to the greatest of: (1) $250,000,
(2) twice the gross amount of any pecuniary gain that any persons derived from
the offense, or (3) twice the gross amount of any pecuniary loss sustained by any
victims of the offense.

            Fines imposed by the sentencing judge may be subject to the
payment of interest.

             The sentence to be imposed upon Kyra McGowan is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. § 3551-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does not
make any representation or promise as to what guideline range may be found by
the sentencing judge, or as to what sentence Kyra McGowan ultimately will
receive.

             Further, in addition to imposing any other penalty on Kyra
McGowan, the sentencing judge:        (1) will order Kyra McGowan to pay an
assessment of $100 per count pursuant to 18 U.S.C. § 3013, which assessment
must be paid by the date of sentencing; (2) must order Kyra McGowan to pay
restitution pursuant to 18 U.S.C. § 3663A; (3) may order forfeiture pursuant to
18 U.S.C. § 981ja)(1)(C) and 28 U.S.C. § 2461; and (4) pursuant to 18 U.S.C.
§ 3583, may require Kyra McGowan to serve a term of supervised release of not
more than 3 years, which will begin at the expiration of any term of imprisonment
imposed. Should Kyra McGowan be placed on a term of supervised release and
subsequently violate any of the conditions of supervised release before the
                                      -2-
  Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 3 of 9 PageID: 48




expiration of its term, Kyra McGowan maybe sentenced to not more than 2 years’
imprisonment in addition to any prison term previously imposed, regardless of
the statutory maximum term of imprisonment set forth above and without credit
for time previously served on post-release supervision, and may be sentenced to
an additional term of supervised release.

Rights of This Office Regarding Sentencing

             Except as otherwise provided in this agreement, this Office reserves
its right to take any position with respect to the appropriate sentence to be
imposed on Kyra McGowan by the sentencing judge, to correct any
misstatements relating to the sentencing proceedings, and to provide the
sentencing judge and the United States Probation Office all law and information
relevant to sentencing, favorable or othenvise. In addition, this Office may
inform the sentencing judge and the United States Probation Office of: (1) this
agreement; and (2) the full nature and extent of Kyra McGowan’s activities and
relevant conduct with respect to this case.

Stipulations

              This Office and Kyra McGowan agree to stipulate at sentencing to
the statements set forth in the attached Schedule A, which hereby is made a part
of this plea agreement. This agreement to stipulate, however, cannot and does
not bind the sentencing judge, who may make independent factual findings and
may reject any or all of the stipulations entered into by the parties. To the extent
that the parties do not stipulate to a particular fact or legal conclusion, each
reserves the right to argue the existence of and the effect of any such fact or
conclusion upon the sentence. Moreover, this agreement to stipulate on the part
of this Office is based on the information and evidence that this Office possesses
as of the date of this agreement. Thus, if this Office obtains or receives additional
evidence or information prior to sentencing that it determines to be credible and
to be materially in conflict with any stipulation in the attached Schedule A, this
Office shall not be bound by any such stipulation. A determination that any
stipulation is not binding shall not release either this Office or Kyra McGowan
from any other portion of this agreement, including any other stipulation. If the
sentencing court rejects a stipulation, both parties reserve the right to argue on
appeal or at post-sentencing proceedings that the sentencing court was within
its discretion and authority to do so. These stipulations do not restrict this
Office’s right to respond to questions from the Court and to correct
misinformation that has been provided to the Court.




                                        -3-
  Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 4 of 9 PageID: 49




Waiver of Appeal and Post-Sentencing Rights

             As set forth in Schedule A, this Office and Kyra McGowan waive
certain rights to file an appeal, collateral attack, writ, or motion after sentencing,
including but not limited to an appeal under 18 U.S.C. § 3742 or a motion under
28 U.S.C. § 2255.

Restitution

             Kyra McGowan agrees to pay full restitution, regardless of the
resulting loss amount, to all victims directly or indirectly harmed by the
defendant’s “relevant conduct,” including conduct pertaining to any dismissed
counts or uncharged conduct, as defined by U.S.S.G. § lBl.3, regardless of
whether such conduct constitutes an “offense” under 18 U.S.C. § 2259, 3663
or 3663A. The defendant understands that such restitution will be included in
the Court’s Order of Judgment and an unanticipated amount of a restitution
order will not serve as grounds to withdraw the defendant’s guilty plea.

            Kyra McGowan shall submit a personal financial disclosure
statement under oath, and, if requested, submit to interviews and/or deposition
by the United States Attorney’s Office and the U.S. Probation Office regarding
her capacity to satisfy any fines or restitution. Kyra McGowan expressly
authorizes the United States Attorney’s Office to immediately obtain a credit
report on her in order to evaluate her ability to satisfy any financial obligation
imposed by the Court. Kyra McGowan fully understands that any financial
obligation imposed by the Court, including a restitution order and/or the
implementation of a fine, is due and payable immediately.

            Monetary penalties imposed by the Court will be: (i) subject to
immediate enforcement as provided for in 18 U.S.C. § 3613, and (ii) submitted
to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal
debts but will not affect the periodic payment schedule.

Forfeiture

              As part of her acceptance of responsibility, Kyra McGowan agrees to
forfeit to the United States (i) pursuant to 18 U.S.C. § 982(a)(2)(B), any property,
real or personal, constituting, or derived from, proceeds Kyra McGowan obtained
directly or indirectly as a result of the offenses charged in Counts One and Two
of the Information; and (ii) pursuant to 18 U.S.C. § l029(c)(1)(C), all of her right,
title, and interest in any personal property that was used or intended to be used
to commit or to facilitate the commission of the offense charged in Counts One
and Two of the Information. Kyra McGowan further agrees that that one or more

                                         -4-
  Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 5 of 9 PageID: 50




of the conditions set forth in 21 U.S.C. § 853(p) exists, and that the United States
is therefore entitled to forfeit substitute assets equal to the value of the proceeds
obtained by the defendant. Kyra McGowan consents to the entry of a forfeiture
money judgment in such amount (the “Forfeiture Money Judgment”)              -   Kyra
McGowan also agrees, as part of her acceptance of responsibility, to the forfeiture
of all property, real or personal, that constitutes or is derived from proceeds
traceable to the conduct charged in Counts One and Two of the Information.

            All payments made in full or partial satisfaction of the Money
Judgment shall be made by postal money order, bank, or certified check, made
payable in this instance to the United States Marshals Service, indicating the
defendant’s name and case number on the face of the check; and shall be
delivered by mail to the United States Attorney’s Office, District of New Jersey,
Attn: Asset Forfeiture and Money Laundering Unit, 970 Broad Street, 7th Floor,
Newark, New Jersey 07102. The defendant further agrees that upon entry of the
Forfeiture Money Judgment, Order, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate, or dispose of
property sufficient to pay the Money Judgment in full or in connection with any
petitions filed with regard to proceeds or substitute assets, including
depositions, interrogatories, and requests for production of documents, and the
issuance of subpoenas.

              Kyra McGowan waives the requirements of Rules 32.2 and 43(a) of
the Federal Rules of Criminal Procedure regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. The defendant understands that
criminal forfeiture is part of the sentence that may be imposed in this case and
waives any failure by the court to advise her of this pursuant to Rule 1 1(bfll)(J)
of the Federal Rules of Criminal Procedure at the guilty plea proceeding. The
defendant waives any and all constitutional, statutory, and other challenges to
the forfeiture on any and all grounds, including that the forfeiture constitutes an
excessive fine or punishment under the Eighth Amendment. It is further
understood that any forfeiture of the defendant’s assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon him in addition to forfeiture.

             Kyra McGowan further agrees that no later than the date she enters
her plea of guilty she will provide a complete and accurate Financial Disclosure
Statement on the form provided by this Office. If Kyra McGowan fails to provide
a complete and accurate Financial Disclosure Statement by the date she enters
her plea of guilty, or if this Office determines that Kyra McGowan has
intentionally failed to disclose assets on her Financial Disclosure Statement,
Kyra McGowan agrees that that failure constitutes a material breach of this
agreement, and this Office reserves the right, regardless of any agreement or
  Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 6 of 9 PageID: 51




stipulation that might otherwise apply, to oppose any downward adjustment for
acceptance of responsibility pursuant to U.S.S.G. § SEll, and to seek leave of
the Court to withdraw from this agreement or seek other relief.


Immigration Consequences

             Kyra McGowan understands that, if she is not a citizen of the United
States, her guilty plea to the charged offenses will likely result in her being
subject to immigration proceedings and removed from the United States by
making her deportable, excludable, or inadmissible, or ending her
naturalization. Kyra McGowan understands that the immigration consequences
of this plea will be imposed in a separate proceeding before the immigration
authorities. Kyra McGowan wants and agrees to plead guilty to the charged
offenses regardless of any immigration consequences of this plea, even if this
plea will cause her removal from the United States. Kyra McGowan understands
that she is bound by her guilty plea regardless of any immigration consequences
of the plea. Accordingly, Kyra McGowan waives any and all challenges to her
guilty plea and to her sentence based on any immigration consequences, and
agrees not to seek to withdraw her guilty plea, or to file a direct appeal or any
kind of collateral attack challenging her guilty plea, conviction, or sentence,
based on any immigration consequences of her guilty plea.

Other Provisions

            This agreement is limited to the United States Attorney’s Office for
the District of New Jersey and cannot bind other federal, state, or local
authorities. However, this Office will bring this agreement to the attention of
other prosecuting offices, if requested to do so.

             This agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future against
Kyra McGowan. This agreement does not prohibit the United States, any agency
thereof (including the Internal Revenue Service and Immigration and Customs
Enforcement) or any third party from initiating or prosecuting any civil or
administrative proceeding against Kyra McGowan.

             No provision of this agreement shall preclude Kyra McGowan from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that Kyra McGowan received constitutionally
ineffective assistance of counsel.




                                      -6-
  Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 7 of 9 PageID: 52



No Other Promises

           This agreement constitutes the plea agreement between Kyra
McGowan and this Office and supersedes any previous agreements between
them. No additional promises, agreements, or conditions have been made or will
be made unless set forth in writing and signed by the parties.

                                          Very truly yours,

                                          CRAIG CARPENITO
                                          United States Attorney



                                          By: AILYN ABIN
                                          Assistant U.S. Attorney


APPROVED:



DA ID M. ESKEW
Chief, Health Care and Government Fraud Unit




                                    -7-
I   L*.
            Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 8 of 9 PageID: 53




          I have received this letter from my attorney, Donna R. Newman, Esq. I have read
          it. My attorney and I have discussed it and all of its provisions, including those
          addressing the charges, sentencing, stipulations, waiver, forfeiture, restitution,
          and immigration consequences. I understand this letter fully. I hereby accept
          its terms and conditions and acknowledge that it constitutes the plea agreement
          between the parties. I understand that no additional promises, agreements, or
          conditions have been made or will be made unless set forth in writing and signed
          by the parties. I want to plead guilty pursuant to this plea agreement.

          AGREED AND ACCEPTED:



                                                     Date:   t/(i c(
          Ky0 McGowan



          I have discussed with my client this plea agreement and all of its provisions,
          including those addressing the charges, sentencing, stipulations, waiver,
          forfeiture, restitution, and immigration consequences. My client understands
          this plea agreement fully and wants to plead guilty pursuant to it.



                                                     Date:
          Donna R. Newman; Esq.                                  /
          Counsel to Kyra McGowan
  Case 2:19-cr-00789-BRM Document 43 Filed 10/31/19 Page 9 of 9 PageID: 54



                       Plea Agreement with Kyra McGowan
                                  Schedule A

       1. This Office and Kyra McGowan agree to stipulate to the following facts:

                   a. Kyra McGowan conspired with others, to enter stolen credit
card numbers into the point of sale terminal at Business-l in order to obtain
Business-l gift cards in exchange for cash payments.

                    b. The loss that was reasonably foreseeable to Kyra McGowan
as a result of her conduct was approximately $419,000.

      2. To the extent that the parties do not stipulate to a particular fact or legal
conclusion, each reserves the right to argue the existence of and the effect
                                                                               of any
such fact or conclusion upon the sentence.

      3. If the sentencing court accepts the factual stipulations set forth above,
both parties waive the right to file an appeal, collateral attack, writ, or motion
claiming that the sentencing court erred in doing so. Otherwise, both parties
reserve the right to file, oppose, or take any position in any appeal, collate
                                                                                ral
attack, or proceeding involving post-sentencing motions or writs.




                                        -9-
